Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because:
The markings in the drawings are too faint and blurry for Examiner to identify and distinguish between the various structural elements illustrated in the figures. For example, the faint markings associated with pipe member 26 as shown in Fig. 1. Regarding Fig. 1, it appears that pipe member 26 might be a perforated, corrugated pipe, but it is not structural features of the pipe are not clearly illustrated. All of the figures should be reviewed for similar problems.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 2017/0284031) in view of Moroschan (US 2011/0280669).
Regarding claims 1 and 2, Maki discloses a method of preparing ground to receive a static load (load comprising the weight of the rails and ties of the railroad track) in which the ground includes a weak soil layer comprising peat (peat layer 20) over a base layer (soil layer 24) and in which the static load defines a shear plane within the weak layer, the method comprising: providing a plurality of pipe members (drain members 26, each drain member comprising a corrugated plastic pipe), each pipe member being elongated and including a hollow interior and a plurality of openings (perforations) therein; providing a reinforcing member (reinforcing mesh 36) extending about each pipe member so as to provide tensile reinforcement at least in a circumferential direction about each pipe member; inserting each pipe member in an upright orientation within the weak layer such that fluid can readily pass through the openings in the pipe members from the soils surrounding the pipe members into the hollow interior of the pipe members; providing aggregate fill (32) occupying the hollow interior of each pipe member such that the pipe member with the reinforcing member thereon and the aggregate therein collectively define a shear drain device that increases a shear strength of the soils within the weak soil layer (Figs. 1 and 3 - 7; paragraphs 0009, 0010, 0020, 0021, 0024, and 0035 - 0041). Maki fails to explicitly teach a weak layer comprising fine grained soil particles, wherein the fine-grained soil particles consist primarily of clay; and the shear drain device traverses the shear plane associated with the static load. Although Maki fails to explicitly disclose the shear drain devices traverse a shear plane associated with the static load, the shear plane would obviously be located in the weak soil layer between dense soil layers and, therefore, the shear drain devices as taught by Maki obviously traverse a shear plane associated with the static load comprising the rails and tracks of the railroad that are positioned on top of the pipe members.  Moroschan teaches weak soils consisting primarily of peat or clay (paragraph 0037). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the weak soil layer consisting primarily of clay as taught by Moroschan for the weak layer consisting primarily of peat as disclosed by Maki as a design consideration within the skill of the art to increase the variety of soils and environments in which the claimed method can be used. The substitution of one known element (clay) for another (peat) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).  
Regarding claims 4 and 17, Maki further discloses placing the static load over the weak layer in the form of a preload layer of material (ballast 18) over the shear drain devices (26) in the weak layer (20) (Figs. 3 and 5 - 7; paragraphs 0035 and 0038).
Regarding claim 9, Maki further discloses the base layer (soil layer24) comprises dense soil (sand, gravel) having a greater shear strength than the weak layer, the method further comprising placing the shear drain devices such that the shear drain devices terminate at respective bottom ends (28) within the base layer (Figs. 1, 3, and 5 - 7; paragraphs 0036, 0038, and 0050).
Regarding claim 12, Maki further discloses the pipe member comprises a corrugated plastic pipe (paragraphs 0021 and 0037).
Regarding claim 15, Maki discloses a shear resistant drain system comprising: a weak layer consisting of peat (20) over a base layer (24); a static load (load comprising rails and ties of the railroad track); a plurality of shear drain devices (26) inserted in an upright orientation within the weak layer, each shear drain device comprising: a pipe member (drain members 26, each drain member comprising a corrugated plastic pipe) formed of semi-rigid material and having a hollow interior; aggregate fill (32) occupying the hollow interior of the pipe member; a tensile reinforcing member (36) extending about the pipe member providing tensile reinforcement at least in a circumferential direction about the pipe member; and a plurality of openings (perforations) in the pipe member which are arranged to allow communication of fluid from the weak layer surrounding the pipe member into the hollow interior of the pipe member so as to be arranged to reduce porewater pressure within the weak layer resulting from the static load. Maki fails to explicitly teach a weak layer comprising fine grained soil particles; and the shear drain device traverses the shear plane associated with the static load. Although Maki fails to explicitly disclose the shear drain devices traverse a shear plane associated with the static load, the shear plane would obviously be located in the weak soil layer between dense soil layers and, therefore, the shear drain devices as taught by Maki obviously traverse a shear plane associated with the static load comprising the rails and tracks of the railroad that are positioned on top of the pipe members.  Moroschan teaches weak soils consisting primarily of peat or clay (paragraph 0037). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the weak soil layer consisting primarily of clay as taught by Moroschan for the weak layer consisting primarily of peat as disclosed by Maki as a design consideration within the skill of the art to increase the variety of soils and environments in which the claimed method can be used. The substitution of one known element (clay) for another (peat) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Trunk et al. (DE 10333613). Maki further discloses placing shear drain devices to extend upwardly through a layer of granular fill laid over the weak soil layer (peat) (Fig. 1 and 3). Maki is silent regarding the material of which the granular fill is composed. Maki in view of Moroschan discloses all of the claim limitations except a dense layer of aggregate material. Trunk teaches a dense layer of aggregate material (sand 15) laid over a weak layer (peat 16) (Fig. 1; paragraph 0015). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified layer of granular fill as disclosed by Maki with the dense layer of sand as taught by Trunk to provide a layer of higher load bearing capacity to support the embankment located on top of the dense layer.

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claims 4 and 15 above, and further in view of Goering (US 5,697,730).
Regarding claims 5 and 18, Maki further discloses the preload layer of material comprises an embankment (embankment fill ) (paragraphs 0003 and 0014). Maki in view of Moroschan fails to disclose the embankment is a soil embankment. Goering teaches an embankment (20) comprising soil (27) (Figure; col. 6, lines 56 - 63). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the embankment as disclosed above with the soil material as taught by Goering to prevent erosion of the embankment.
Regarding claim 6, Maki further discloses the shear drain devices (26) are located at a first distance to adjacent ones of the shear drain devices at a central location (shear drain devices 26 located between the rails in the top half of Fig. 2) and the shear drain devices (26) are located at a second distance to adjacent ones of the shear drain devices at the boundary of the soil embankment (shear drain devices located laterally outward from the rails in the top half of Fig. 2), the first distance being greater than the second distance (Fig. 2).
Regarding claim 19, Maki further discloses at least one of the shear drain devices (drain members 26 located laterally outward from the rails as shown in Fig. 2) is penetrated into the weak layer (20) in proximity to a boundary (lateral sides of railway 12 as shown in Fig. 2) of the embankment (18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Casagrande et al. (US 3,386,251). Maki in view of Moroschan fails to disclose subsequent to settling of the fine-grained soil particles in the weak soil layer, filling a region surrounding the aggregate fill within the pipe members of the shear drain devices with concrete. Casagrande teaches subsequent to settling of the aggregate material (sand) in a vertical drain, filling a region surrounding the aggregate fill with concrete (col. 3, lines 9 - 14) to further strengthen and stabilize the soil. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified method as disclosed above with the step of surrounding the aggregate fill within the pipe members of the shear drain devices with the concrete as taught by Casagrande to further strengthen and stabilize the soil after water has been drained from the soil surrounding the shear drain devices.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Allard et al. (US 2006/0133897). 
Regarding claim 10, Maki further discloses a filter member (filter material 34) extending as a continuous layer (sheet which is fully wrapped about the exterior of the pipe) about the pipe member (drain member 26, each drain member comprising a corrugated plastic pipe) of each shear drain device, the filter member having a small aperture size that is suitable to prevent entry of peat and soil into the openings of the pipe member (Figs. 3 and 4; paragraph 0040). Maki fails to explicitly disclose an aperture size to prevent entry of silt. Allard teaches a filter member (filter sleeve 12) surrounding a pipe (10), the filter member having a small aperture size that is suitable to prevent entry of silt into the openings (Fig. 2; paragraph 0035). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the filter member having a small aperture size as taught by Allard for the filter member as disclosed above to reduce the amount of particulate matter entering the shear drain device to prevent clogging.
Regarding claim 11, Maki further discloses a sheet of filter material (34) wrapped around a pipe and a tensile reinforcing member (36) wrapped around the filter material (Fig. 4; paragraphs 0040 and 0041).  Maki does not teach any fastening means attaching the filter material to the pipe or any fastening means attaching the tensile reinforcing member to the filter material and without any fastening means and, therefore, Maki teaches supporting the filter member and the tensile reinforcing member on the pipe member of each shear drain device so as to allow slippage between at least two of: (i) the filter member, (ii) the tensile reinforcing member, and (iii) the pipe member in a longitudinal direction of the shear drain device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Shin et al. (KR 20100083318). Maki in view of Moroschan fails to disclose each shear drain device has a compressive strength in an axial direction which is greater than a corresponding compressive strength of the fine-grained soil particles surrounding the shear drain device. Shin teaches a vertical drain device has a compressive strength in an axial direction which is greater than a corresponding compressive strength of the soft soils surrounding the drain device (abstract; first paragraph on page 4 of the translated specification attached to the most recent Office action) to improve drainage performance. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each shear drain device as disclosed above with the drain device having a compressive strength in an axial direction (vertical direction) which is greater than a corresponding compressive strength of the fine-grained soils surrounding the shear drain device to improve drainage performance of each shear drain device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Gupta (US 10,844,568). Maki in view of Moroschan discloses all of the claim limitations except placing each shear drain device such that the region of the fine-grained soil particles surrounding each shear drain device is densified by a displacement of soil resulting from insertion of the shear drain device into the fine-grained soil particles. Gupta teaches placing a drain device (porous displacement pile 125) such that the region of the fine-grained soil particles (clay 163) surrounding each drain device is densified by a displacement of soil resulting from insertion of the drain device (displacement pile 125) into the fine-grained soils (Fig. 10; col. 11, lines 42 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the densification of fine-grained soil particles by displacement of soil during the insertion a drain device as taught by Gupta to increase the bearing capacity of the region of fine-grained soils.
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no suggestion in any form that the perforated pipe members of Maki should be used in a weak soil layer that is statically loaded.  Examiner replies that the rails and ties positioned on top of the aggregate, peat, soil, and pipe members as disclosed by Maki (Fig. 3) obviously apply a static load to the weak layer because the rails and ties remain in a fixed location and, therefore, apply a constant weight and associated load to the materials located thereunder, including the weak layer.
Applicant argues that silt and clay soils are typically not considered to be susceptible to dynamic liquefaction as can occur in peat and, therefore, the benefits of Maki are not relevant to a statically loaded fine grained soil as currently claimed.  As discussed above, Examiner takes the position that the apparatus as disclosed by Maki is relevant to a statically loaded fine grained soil because the rails and ties as taught by Maki apply a static load to the materials located underneath the rails and ties, including a weak ground layer (peat).  Examiner maintains that it would have been obvious to have substituted the weak layer comprising clay as taught by Moroschan for the weak layer comprising peat as disclosed by Maki as a design consideration within the skill of the art to increase the variety of soils and environments in which the claimed method can be used.  
Applicant argues that installing the pipe members of Maki within a static loaded fine-grained soil would change the principal operation of Maki of stabilizing a peat layer undergoing dynamic loading.  Examiner replies that since Maki teaches rails and ties applying a static load to the peat layer, as discussed above, and dynamic loading associated with a train running on the railroad tracks, substituting a fine-grained soil as taught by Moroschan for the peat as disclosed by Maki would not alter the principal operation of Maki because both a static load and a dynamic load would still be applied to the weak, fine-grained soil.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/17/2022